      Case: 3:17-cv-00580-wmc Document #: 66 Filed: 01/16/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WISCONSIN


MICHAEL BELL,
                                Plaintiff,                        ORDER

                   v.                                    Case No. 17-cv-580-wmc

STOUGHTON TRAILERS, LLC,

                              Defendant.



      The court having been advised by counsel that the parties intend to file a stipulation

of dismissal with prejudice, this case is hereby DISMISSED without prejudice. Any party

may move to dismiss with prejudice or to reopen for good cause shown.

      Entered this 16th day of January, 2019.

                                           BY THE COURT:

                                           /s/
                                           ____________________________________
                                           WILLIAM M. CONLEY
                                           District Judge
